UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-1174


DEAFUEH MONBO,

                   Plaintiff - Appellant,

             and

JUAHDI MONBO,

                   Plaintiff,

             v.

UPPER CHESAPEAKE MEDICAL CENTER, INC.; HARFORD MEMORIAL
HOSPITAL, INC.; ESKINDER AFEWORK, individually and as an employee of
Upper Chesapeake Medical Center, Inc.; DEREK ANDREW MCCOY, individually
and as an employee of Upper Chesapeake Medical Center, Inc.; LAURENCE MARC
EDELMAN, individually and as an employee of Upper Chesapeake Medical Center,
Inc.; NICK NIKOLAOS T. LOMIS, individually and as an employee of Upper
Chesapeake Medical Center, Inc.; ASHLEY KIMBEL, individually and as an
employee of Upper Chesapeake Medical Center, Inc.; REBECCA N. SMITH,
individually and as an employee of Upper Chesapeake Medical Center, Inc.; DANA
M. SAULSBURY, individually and as an employee of Upper Chesapeake Medical
Center, Inc.; ADAM ROSENBLATT, individually and as an employee of Harford
Memorial Hospital, Inc.; BRIAN GREGORY LAROCCO, individually and as an
employee of Harford Memorial Hospital, Inc.; UNION HOSPITAL OF CECIL
COUNTY, INC.; CHRISTIANA CARE HEALTH SERVICES, INC.; BRITTNI D.
JONES, individually and as an employee of Union Hospital of Cecil County, Inc.;
TIMOTHY CLARKE, individually and as an employee of Union Hospital of Cecil
County, Inc.,

                   Defendants - Appellees.
Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Senior District Judge. (1:21-cv-00004-CCB)


Submitted: July 20, 2021                                          Decided: July 22, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deafueh Monbo, Appellant Pro Se. Michael Anthony Damiano, SHAW, MORROW &
JOSEPH, PA, Hunt Valley, Maryland; Michael Kevin Wiggins, WHARTON, LEVIN,
EHRMANTRAUT & KLEIN, P.A., Annapolis, Maryland; Benjamin Skipp Harvey,
KIERNAN TREBACH, LLP, Washington, D.C.; Carolyn Israel Stein, CAROLYN
STEIN, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Deafueh Monbo seeks to appeal the district court’s order denying her motion for

recusal. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Monbo seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order. See Vuono

v. United States, 441 F.2d 271, 272 (4th Cir. 1971). Accordingly, we dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                DISMISSED




                                              3